 



EXHIBIT 10.3
SUPPLEMENTAL RETIREMENT INCOME PLAN
Originally Adopted — August 21, 1978
Last Amended — June 4, 1996
E. I. du Pont de Nemours and Company

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
SUPPLEMENTAL RETIREMENT INCOME PLAN

I.   PURPOSE

The purpose of this Plan is to supplement an employee’s pension payable under
the Company’s Pension and Retirement Plan to provide Monthly Retirement Income
which represents an appropriate percentage of Average total Monthly Pay.
Supplemental retirement income generally will be provided under the Plan to
those eligible employees for whom awards under the Variable Compensation Plan,
the Incentive Compensation Plan or the former Dividend Unit Plan of the Company
are a significant part of Average Total Monthly Pay.

II.   ELIGIBILITY

An employee whose effective date of retirement is after August 1, 1977 will
participate in this Plan.

  1.   To the extent of the benefits provided herein if he is eligible for an
unreduced monthly pension payable under Section IV (the Normal, Incapability,
Early or Optional Retirement provisions) of the Company’s Pension and Retirement
Plan; or     2.   To the extent deemed appropriate by the Compensation and
Benefits Committee or its delegate if he is eligible for a reduced monthly
pension payable under Section IV (the Early or Optional Retirement provisions)
of the Company’s Pension and Retirement Plan.

III.   AMOUNT OF SUPPLEMENTAL RETIREMENT INCOME

  A.   The amount of monthly supplemental retirement income payable to an
employee will be the excess, if any, of (1) the employee’s Monthly Retirement
Income, as determined under paragraph B of this Section, over (2) the employee’s
monthly pension under the Company’s Pension and Retirement Plan, as determined
under paragraph C of this Section.     B.   The amount of an employee’s Monthly
Retirement Income will be Average Total Monthly Pay multiplied by the applicable
percentage factor from the following table, minus 50% of Primary Social Security
Benefit.

                                                      Years of Service   Average
Total Monthly Pay                                     (in Thousands)   15     20
    25     30     35     40 & Over  
$15 & Under
    20.8 %     27.6 %     34.4 %     41.2 %     48.0 %     54.8 %
20
    19.5       26.3       33.1       39.9       46.7       53.5  
30
    19.2       25.9       32.5       39.1       45.7       52.3  
40
    19.1       25.5       32.0       38.5       44.9       51.4  
50
    19.0       25.4       31.8       38.3       44.7       51.2  
80 & Over
    18.9       25.2       31.6       37.9       44.3       50.7  

For intermediate Average Total Monthly Pay and Service combinations, the
percentage factor will be interpolated from the above.
The amount determined above may not be greater than 50% of Average Total Monthly
Pay.

  C.   The amount of an employee’s monthly pension taken into account under
paragraph A of this Section will be the benefit, exclusive of any supplement for
Incapability Retirement, determined without regard to the limitations imposed
under paragraphs A(2)(b)(iii) and A(2)(b)(v) and D of Section IX of the
Company’s Pension and Retirement Plan and prior to any adjustment on account of
(1) Early or Optional Retirement, (2) the Income-Leveling option, (3) any spouse
or survivor benefit provision, or (4) benefits to which an employee is entitled
from any other private organization or from, or under the law of, any foreign
government.

 



--------------------------------------------------------------------------------



 



  D.   If an employee’s monthly pension under the Company’s Pension and
Retirement Plan is reduced in accordance with the Early or Optional Retirement
provisions of that Plan, the same percentage reduction factor used in that Plan
will be applied to the monthly supplemental retirement income determined under
paragraph A of this Section.     E.   If the limitation set forth in
Section IX.A(2)(b)(iii) of the Company’s Pension and Retirement Plan relating to
any deferred Variable Compensation Award has been applied, effective January 1,
1996, the amount of monthly supplemental retirement income payable to an
employee under this Plan will include the amount of pension benefit attributable
to the deferred Variable Compensation Award.

IV.   PAYMENTS OF BENEFITS

  A.   Subject to paragraphs B and C below, an eligible employee will be
entitled to monthly supplemental retirement income payments for the period
beginning on the day after he retires under the Company’s Pension and Retirement
Plan and ending on the last day of the month in which he dies.     B.   If the
monthly supplemental retirement income is or becomes less than or equal to the
minimum monthly payment amount fixed by the Board of Benefits and Pensions, the
actuarial equivalent of all such remaining monthly payments shall be paid in a
lump sum.     C.   An eligible employee may irrevocably elect under rules
prescribed by the Board of Benefits and Pensions to receive the actuarial
equivalent of all or part of the monthly supplemental retirement income in a
lump sum.     D.   Except as otherwise provided, benefits under this Plan are
determined based on the Plan in effect at the time of retirement.

V.   DEFINITIONS AND GENERAL CONDITIONS

  A.   Definitions

  1.   All terms used in this Plan which are defined in the Company’s Pension
and Retirement Plan will have the same meaning for purposes of this Plan except
as expressly provided herein.     2.   a)  The term “Average Total Monthly Pay”
means the higher of

  i)   total pay for the thirty-six consecutive calendar months for which the
employee’s pay is the highest, divided by 36; or     ii)   average pay per month
based on total pay over a number of calendar years, and a fraction of total pay
for a calendar year if necessary, sufficient to obtain an aggregate amount of
service equivalent to three full years. Such calendar years shall be selected
beginning with the calendar year in which average pay per month was the highest
and taking in turn calendar years of successively lower average pay per month. A
fraction of total pay for a calendar year shall be calculated by multiplying
average pay per month for that year by the number of months needed to yield an
aggregate amount of service equivalent to three full years. Only pay for the 120
calendar months up to and including the calendar month in which the employee
retires under the Company’s Pension and Retirement Plan will be taken into
account in computing Average Total Monthly Pay.

  b)   The term “pay” includes variable pay and awards under the Variable
Compensation Plan, the Incentive Compensation Plan and former Dividend Unit Plan
of the company or similar plans of any of its affiliated companies, which are
not forfeited, but does not include (i) allowances in connection with transfer
of employment or termination of employment and other special payments, or (ii)
awards, pay under a gain sharing program or payments under the Special
Compensation Plan or Stock Option Plan of the Company or similar plans of the
Company or any of its affiliated companies.     c)   The value of an award under
the Company’s Variable Compensation Plan, the Incentive Compensation Plan or
former Dividend Unit Plan for any calendar year will be prorated over the length
of an employee’s service for that year which is used in computing his benefit
under this Plan to the extent the award is attributable to such service. The
value of an award under the Variable Compensation Plan, or the Incentive
Compensation Plan will be the total award value approved by the Compensation and
Benefits Committee. The value of an award under the former Dividend Unit Plan
will be the value used by the Compensation and Benefits Committee in determining
the number of dividend units awarded to an employee.

 



--------------------------------------------------------------------------------



 



  d)   When a retired employee is granted an award under the Variable
Compensation Plan, the Incentive Compensation Plan or the former Dividend Unit
Plan for the calendar year in which his retirement is effective, his Average
Total Monthly Pay will be recomputed and, if applicable, his monthly
supplemental retirement income will be increased beginning the month following
that in which such award is granted.

  3.   The term “Service means the length, in years and fractions of a year, of
an employee’s period of “continuous service” as determined under the Company’s
Continuity of Service Rules for computing the amount of a pension and, to the
extent prescribed in such Rules, recognition will be given for service which the
employee has rendered to an affiliated company or to a company whose assets have
been acquired in whole or in part, by the Company.     4.   The term “Company”
means E. I. du Pont de Nemours and Company, any wholly owned subsidiary or part
thereof and any partnership or joint venture in which E. I. du Pont de Nemours
and Company is joined which adopts this Plan with the approval of the Company,
or such person or persons as the Company may designate.

  B.   Payments Rounded to Next Higher Full Dollar

Each monthly payment which is computed in accordance with this Plan will, if not
in whole dollars, be increased to the next higher whole dollar. Such rounding
shall be made after applying any applicable reduction factors.

  C.   Nonassignment

No assignment of the rights and interests under this Plan will be permitted or
recognized under any circumstances, nor shall such rights and interests be
subject to attachment or other legal processes for debt.

  D.   Forfeiture of Benefits

If an employee forfeits all or part of an award under the Company’s variable
Compensation Plan, the Incentive Compensation Plan or former Dividend Unit Plan,
all rights and interests of the employee under this Plan will be forfeited.

  E.   Administration

  1.   The administration of this Plan is vested in the Board of Benefits and
Pensions appointed by the Company, except that the Compensation and Benefits
Committee shall determine the discount rate to be used in calculating the lump
sum payment described in Section IV. The Board shall have the discretionary
right to determine eligibility for benefits hereunder and to construe the terms
and conditions of this Plan. The Board may adopt, subject to the approval of the
Compensation and Benefits Committee, or its delegate, such rules as it may deem
necessary for the proper administration of the Plan, and its decision in all
matters involving the interpretation and application of the Plan shall be final,
conclusive and binding.     2.   All expenses and costs in connection with the
operation of this Plan shall be borne by the Company out of its general assets.

  F.   Amendment

The Company reserves the right to change this Plan in its discretion by action
of the Compensation and Benefits Committee or its delegate, or to discontinue
this Plan in its discretion by action of the Board of Directors.

 